Examiner’s Amendment/Comments
Claims 1-5 are allowable. The restriction requirement between Groups I (claims 1-5), Group II (claims 6-7) and Group III (claims 8-9), as set forth in the Office action mailed on 7-17-20, has been reconsidered in view of the allowability of claims to the elected invention (Group I, claims 1-5) pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7-17-20 is withdrawn. Claims 6-7 (Group II) and claims 8-9 (Group III) are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael Britton on May 6, 2021.

The application has been amended as follows: 
claim 1, line 9, “the” has been inserted before “optical”;
claim 6, line 3, “a” has been amended to read “the”;
claim 7, line 3, “an” has been amended to read “the attached”;
claim 7, line 5, “an” has been amended to read “the wound”;
claim 8, line 3, “a” has been amended to read “the”;
claim 9, line 3, “first” has been deleted; and
claim 9, line 3, “the second” has been amended to read “a second”.

Examiner’s Statement of Reasons for Allowance
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance: claim 1, the closest prior art of record to Nagayama (US 5,322,228 submitted by applicant on 5-8-19), alone or in combination with the other prior art of record, does not teach or suggest that the tape supply station is configured to cut the pieces of tape, that that attachment device has a spring-biased frame, and that the cutter is arranged along the spring-biased frame and configured to protrude out past the collector (collector of the pieces of tape) when the spring-biased frame is compressed and configured to cut the optical fiber in a single motion when the collector is pressed against the optical fiber and the reel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA L GRAY/Primary Examiner, Art Unit 1745